Citation Nr: 0113093	
Decision Date: 05/08/01    Archive Date: 05/15/01

DOCKET NO.  99-07567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

1.  Whether the veteran has presented new and material 
evidence to reopen a claim for service connection for a back 
disorder.

2.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran had active service from October 1942 to November 
1945.

The appeal arises from the August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, finding that new and material 
evidence had not been presented to reopen a claim for service 
connection for residuals of a back disorder.

In the course of appeal the veteran testified before the 
undersigned Board member at a videoconference hearing in 
August 1999.  A transcript of that hearing is included in the 
claims folder.


FINDING OF FACT

Evidence received since the last final decision by the RO in 
August 1996 is new and so significant that it must be 
considered in order to fairly decide the veteran's claim for 
service connection for a back disorder on the merits.


CONCLUSION OF LAW

New and material evidence has been received since the RO 
decision in August 1996 denying service connection for a back 
disorder; the claim is reopened.  38 U.S.C.A. §§ 5108, 7104 
(West 1991); 38 C.F.R. § 3.156 (a) (2000).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service medical records reflect that the veteran was treated 
in September 1945 for an acute sprain of the eleventh and 
twelfth thoracic vertebrae, incurred when lifting a heavy box 
of potatoes.  He was then treated with a Novocaine injection 
and several days of hospitalization before being released to 
duty.  X-rays of the thoracic spine in September 1945 showed 
vertebrae in normal alignment with no evidence of fracture or 
compression.  A service separation examination report from 
November 1945 is negative for any musculoskeletal defects. 

In January 1972 the veteran first submitted a claim for 
service connection for residuals of a back injury.  Upon VA 
examination in March 1972 the veteran reported that he first 
injured his back in service in approximately 1943, and that 
he had constant trouble with his back since the injury.  He 
further reported having to wear a back support continuously 
since the injury.  He reported that at times he had been 
completely helpless, and had required hospitalization on 
several occasions.  (However, no records of prior treatment 
or hospitalization for a back disorder were submitted into 
the record supportive of these contentions.)  He reported 
that he had worked as a teacher from 1951 to 1953, and that 
he had been self-employed in construction from 1956 until the 
present.  However, he reported that he had been unable to 
work steadily for the past ten years due to his back 
condition.  On examination, there were signs of persistent 
active physical activity with good development of skeletal 
musculature.  The veteran walked well, hopped on either 
extremity, and squatted and bent forward 90 degrees without 
apparent effort.  Straight leg raising was to 90 degrees 
bilaterally, though with the veteran complaining of some pain 
in the lumbosacral area at extremes of motion.  There were no 
signs of muscle weakness or atrophy.  Deep tendon reflexes 
were present and symmetrical.  There was no paravertebral 
muscle spasm over the lumbosacral spine.  X-rays showed a 
loss of normal lordotic curve with straightening of the 
spine.  Vertebrae had normal height with minimal 
osteoarthritic changes, with marginal lipping especially 
affecting the lower lumbar vertebrae.  The L5-S1 disc space 
was somewhat narrowed.  The examiner assessed history of low 
back injury, and degenerative changes of the lumbosacral 
spine, by X-rays.  

The RO denied service connection for a back disorder in March 
1972 based on the absence of a continuity of back symptoms 
since discharge from service and the absence of evidence of 
arthritis during service or within the first post service 
year.  

The last final denial of the veteran's claim for service 
connection for a back disorder was by an August 1996 RO 
decision.  While the veteran submitted a notice of 
disagreement with that decision in September 1996 and a 
Statement of the Case was issued by the RO also in September 
1996, a VA Form 9 to perfect an appeal of the August 1996 
decision was not received until January 1998, and was 
therefore untimely.  The August 1996 RO decision, which held 
that the new and material evidence had not been submitted to 
reopen a claim for service connection for a back disorder, 
thus became final.

The August 1996 decision was based on the evidentiary record, 
including recent records of treatment at the VAMC in Durham, 
North Carolina, for treatment of a low back disorder.  The 
veteran underwent L2-L3 and L3-L4 decompression at that 
facility in March 1996.  

38 C.F.R. § 3.156(a) provides, in pertinent part, that in 
order to reopen a claim for service connection, there must be 
added to the record new and material evidence which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that once a denial of service connection has become final the 
claim cannot subsequently be reopened unless new and material 
evidence has been presented.  The Board must perform a two-
step analysis when the veteran seeks to reopen a claim based 
on new evidence.  First, the Board must determine whether the 
evidence is "new and material."  Second, if the Board 
determines that the claimant has produced new and material 
evidence, the claim is reopened and the Board must evaluate 
the merits of the veteran's claim in light of all the 
evidence, both old and new.  Manio v. Derwinski, 1 Vet. App. 
140, 145 (1991).  The language of 3.156(a) itself is to be 
used to determine if evidence submitted since the last prior 
final denial is new and material, so as to warrant reopening 
the claim.  See Hodge v. West, 155 F. 3d. 1356 (1998).  

Evidence received subsequent to the last final denial of the 
veteran's claim in August 1996, includes further recent 
records of VA outpatient treatment for a low back disorder, 
testimony by the veteran at a videoconference before the 
undersigned Board member in August 1999, and lay statements 
by the veteran's wife, and by relatives or friends of the 
veteran.
 
At the August 1999 videoconference hearing, the veteran 
testified that he had suffered from back pain since he 
injured his back in service in September 1945.  He further 
testified that he had been treated post service at VA 
hospitals during 1946 and 1947, and possibly in 1948.  The 
Board remanded the claim in October 1999 to obtain such 
records of VA treatment from 1946 to 1948 as may be 
available.  Specifically, inquiry was to be directed to VA 
facilities in Fayetteville, North Carolina, and Durham, North 
Carolina, where the veteran reported he had been treated 
during that period.  However, VA Medical Centers (VAMCs) in 
Fayetteville and Durham responded to the effect that they had 
no records of treatment of the veteran from that period. 

In a July 1998 letter, the veteran's wife stated that she had 
married the veteran in 1946, that she had known him since 
prior to his entering service in 1943, and that she had 
witnessed first-hand his difficulties with his back disorder, 
which had been ongoing from service until the present.  

Another letter, dated in July 1998, is from a neighbor 
acquainted with the veteran for thirty years who is also a 
social worker who had the veteran as a client, and who bears 
the same last name as the veteran, but whose familial 
relationship to the veteran is not specified.  In that 
letter, the social worker informed that she had witnessed the 
veteran's severe pain that prevented him from sitting still.  
She informed that the veteran had been treated with Percocet 
and many strong narcotics.  She added that she had reviewed 
the veteran's record, and that she had witnessed the 
veteran's gradual physical deterioration over the years.

Another letter, dated in July 1998, is from another neighbor 
of the veteran who is the veteran's barber and who also bears 
the same last name as the veteran but whose familial 
relationship to the veteran is not commented on in the 
letter.  In that letter, the neighbor informs that he has 
known the veteran all his life, and that he has witnessed the 
severe pain suffered by the veteran, with the veteran unable 
to sit still during a haircut.  

In July 2000 H. Chavis, M.D., reported that the veteran had 
been a patient of his clinic since 1986 and had been seen a 
number of times for back pain.  He expressed the opinion that 
the veteran's chronic back pain is related to an injury he 
sustained in service in 1943.  

The Board finds the evidence received since the last final 
denial of the veteran's claim in August 1996, including in 
particular the veteran's testimony, the submitted letters in 
support of the veteran's claim, and the nexus opinion 
provided  by Dr. Chavis, to be new and material to the 
veteran's claim, and so significant that it must be 
considered together with all the evidence of record in order 
to fairly decide the merits of the claim.  Accordingly, the 
claim for service connection for a back disorder is reopened.  
38 C.F.R. § 3.156(a).


ORDER

The claim of entitlement to service connection for a back 
disorder is reopened.  


REMAND

The Board remand of the claim in October 1999 was an attempt 
to obtain VA medical records, as described by the veteran, 
from November 1945 through the end of 1948.  The veteran had 
reported that he received treatment for his back during this 
period at VAMC Durham, North Carolina, or at VAMC 
Fayetteville, North Carolina.  However, in an August 1999 
response to such a request, the Fayetteville VAMC reported 
that all its records of the veteran were transferred to the 
Durham VAMC in February 1988.  Oral and written replies from 
the Durham VAMC received in April 2000 and June 2000, 
respectively, informed that a records search was completed in 
January 2000 and that there were no records of treatment of 
the veteran for the period from November 1945 through 
December 1948. 

In a submitted statement dated April 4, 2000, the veteran 
reported in part, "The first problem that I had was not 
being able to get my medical record in the 40's.  I wrote 
Senator Jesse Helms and received them, but no answer about my 
pension."  If the veteran has in his possession medical 
records from the 1940's, he should be requested to submit 
these to support his claim.  Because a reasonable possibility 
exists that the veteran has such additional evidence which, 
if submitted, may aid his claim, remand to afford the veteran 
the additional opportunity to submit such evidence is in 
order. Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096.

Further, the veteran should be accorded a VA examination 
informed by a review of the claims folder, and a medical 
opinion should be obtained as to the etiology of the 
veteran's current back disorder.  Veterans Claims Assistance 
Act of 2000.

The case is therefore REMANDED to the RO for the following 
development:

1.  The RO should request that the 
veteran submit any records in his 
possession of medical treatment for his 
back in the 1940's.  Any records or 
responses received should be associated 
with the claims folder.  

2.  After obtaining appropriate 
authorizations from the veteran, the RO 
should obtain all medical records of the 
veteran's treatment by Dr. Johnson and 
from the Southeastern General Hospital in 
the early 1970's, as noted by the veteran 
at the time of a VA examination in April 
1972; all medical records of the 
veteran's treatment by H. Chavis, M.D., 
since 1986, as indicated by Dr. Chavis in 
his July 2000 report; and all medical 
records of the veteran's treatment at the 
VA medical Center in Durham, North 
Carolina, since 1971.  In this regard the 
Board notes that  in his original claim 
for service connection for a back injury 
in January 1972, the veteran reported an 
outpatient examination at VAMC Durham on 
November 20, 1971.  

3.  The RO should schedule the veteran 
for a VA orthopedic examination, to 
determine the etiology of any current the 
back disorder.  The examiner should be 
provided the claims folder including a 
copy of this remand for review prior to 
the examination, and the examination 
report must indicate that a review of the 
claims folder was accomplished.  All 
pertinent findings should be reported in 
detail.  For any back disorders 
identified, the examiner must provide an 
opinion as to whether it is as likely as 
not that the disorder developed in 
service, whether it is at least as likely 
as not that any arthritis of the spine 
was present during the first post service 
year, and whether it is at least as 
likely as not that any current back 
disorder is otherwise related to service. 

4.  Thereafter, the RO should 
readjudicate the remanded issue.  If the 
determination remains adverse to the 
veteran, he and his representative 
should be provided a Supplemental 
Statement of the Case which includes a 
summary of additional evidence 
submitted, applicable laws and 
regulations, and the reasons for the 
decision.  The veteran and his 
representative should be afforded the 
applicable time to respond.

The case should be returned to the Board for further 
appellate review, if in order. The purpose of this remand is 
to procure clarifying data and to comply with recently 
enacted law.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BRUCE E. HYMAN 
	Member, Board of Veterans' Appeals



 



